Citation Nr: 1729932	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to October 1980 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Veteran contends he developed hemorrhoids during service and that they persisted since.  While the Veteran had a VA examination for his hemorrhoids in November 2008, it did not include an etiological opinion.  Therefore, a new examination with an opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the hemorrhoids on appeal; this specifically includes treatment records from the VA Medical Center in Columbia, South Carolina from May 2013 to the present.

2. After completing directive (1), the AOJ should arrange for a VA evaluation by a qualified medical professional to ascertain the etiology of the Veteran's hemorrhoids.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has hemorrhoids related to his active service from July 1980 to October 1980 and from November 1990 to May 1991?  In making this determination, the examiner should comment on the Veteran's November 2016 Board hearing testimony regarding developing hemorrhoids due to improper nutrition and holding his bowels during service; July 1983, October 1987, and March 1991 Reports of Medical History denying piles or rectal disease; and a June 1996 Report of Medical Examination noting hemorrhoids by history, including a flexible sigmoidoscopy 3 years prior.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




